United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2483
                        ___________________________

                          Hollie Telford; Brenda Burton

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

  Alan B. Johnson; Nena James, in her individual official capacity; Rock Springs
Housing Authority; April Thompson; Global E. LLC, also known as Pioneer Park;
 Ann Clayton; Judy Cirrillo; Does 1-10; CenturyLink; Hollie Portillo; O'Kelley H.
 Pearson; Law Office Hickey and Evans LLP; Thomas Deering, in his individual
and official capacity; United States of America; Donald Thatcher; Eva Tafoya; HUD

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                             Submitted: June 22, 2018
                              Filed: June 27, 2018
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      Hollie Telford and Brenda Burton appeal from the order of the District Court1
granting defendants’ motions to dismiss this pro se civil action arising from a housing
matter. Appellants have identified no defensible basis for reversal, and we find none.
We affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.

                                         -2-